                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  JAMES C. TATE, SR.                                                CIVIL ACTION
  VERSUS                                                            NO:     18-9796
  VALERO SERVICES, INC.                                             SECTION: “KWR”


                                             ORDER
        Before the Court is Plaintiff’s Motion to Vacate (R. Doc. 14) and a Motion for Extension

of Time (R. Doc. 15) filed by the Plaintiff, James C. Tate, Sr. (“Tate”), seeking an order from this

Court vacating its judgment against Plaintiff dismissing his Title VII claims with prejudice (R.

Doc. 13). These motions are opposed. R. Doc. 16. Plaintiff also filed his Motion to Continue (R.

Doc. 17), which similarly requests the Court reconsider its initial verdict in light of certain newly

proffered evidence. That motion is likewise opposed. R. Doc. 18.

   I.      Background

        On February 20, 2019, this Court dismissed Plaintiff Tate’s claims for gender

discrimination, hostile work environment, and racial discrimination against his former employer

Defendant Valero Services, Inc. (“Valero”). R. Doc. 12. Starting on September 10, 2019, more

than six (6) months after the Court’s final judgment, Plaintiff Tate filed a series of motions to

include a Motion to Vacate (R. Doc. 14), Motion for Extension of Time (R. Doc. 15), and a Motion

to Continue (R. Doc. 17). All of the motions seek the Court reconsider its judgment in light of a

National Labor Relations Board (“NLRB”) investigation instituted at the behest of Tate and against

the United Steel Workers local 8363 (“Union”).
        Specifically, Tate contends the Union did not adhere to their bylaws, which he believes

would have required the Union to form a Civil Rights Committee to investigate his claims of

discrimination against Defendant Valero. Id. Also, to rebuff the Court’s finding that he did not file

a charge with the EEOC until August 3, 2018, Plaintiff also attaches an EEOC inquiry response

email in an attempt to show the alleged discrimination and his contact with the EEOC date back

as early September 2017. R. Doc. 15-3, p. 3.

        Ultimately, the Plaintiff seeks an order from the Court vacating its earlier judgment. R.

Doc. 14. More specifically, Plaintiff seeks this Court reconsider its earlier judgment in light of this

newly submitted evidence. Plaintiff seeks this Court find (1) his hostile work environment

discrimination claims are not procedurally barred because the Union’s failure to proceed with

certain administrative measures renders his administrative remedies exhausted and (2) his racial

discrimination claims with the EEOC date back to September 2017.

        Defendant Valero, in opposition, contends that Tate has neither established that he is

entitled to relief pursuant to Rule 60(b) nor has he established any other reason to justify

overturning the Court’s previous judgment. R. Doc. 16, p. 5. Defendant also contends that Tate

continues to complain about alleged actions and inactions on the part of the Union, who is not a

party to this matter, and who should have no bearing on the dismissal of his suit against Valero.

Id. Valero further contends the fact that Tate was in contact with the EEOC before he filed his

August 3, 2018 EEOC charge will not have the effect of producing a different result. R. Doc. 16,

p. 5. Ultimately, Defendant avers Plaintiff’s series of recent filings is an improper vehicle for relief.

See R. Doc. 18, p. 1. As such, Defendant maintains dismissal of Tate’s time-barred Title VII

discrimination claims remains proper. Id.




                                                   2
          The only party to this action is Valero, and not the NLRB or the Union. Now receiving this

additional information, the Court will analyze its previous judgment in light of the newly submitted

documents and with consideration to these non-parties’ actions and/or inactions.

   II.       Standard of Review

          Federal Rule of Civil Procedure (“Rule”) 60(b) provides the grounds for relief from a final

judgment, order, or proceeding. Specifically, it provides that the court may relieve a party from a

final judgment, order, or proceeding for six reasons:

          (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
          evidence that, with reasonable diligence, could not have been discovered in time to
          move for a new trial under Rule 59(b); (3) fraud (whether previously called intrinsic
          or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
          judgment is void; (5) the judgment has been satisfied, released, or discharged; it is
          based on an earlier judgment that has been reversed or vacated; or applying it
          prospectively is no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. Pro. 60(b)(1)-(6). The purpose of Rule 60(b) is to balance the principle of finality of

a court judgment “with the interest of the court in seeing that justice is done in light of all the

facts.” Hesling v. CSX Transp., Inc., 396 F.3d 632, 638 (5th Cir. 2005).

          “Reconsideration of a judgment after its entry is an extraordinary remedy that should be

used sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004). Still, the “decision

to grant or deny relief under Rule 60(b) lies within the sound discretion of the district court.” Rocha

v. Thaler, 619 F.3d 387, 400 (5th Cir. 2010).

          Rule 60(c)(1) further provides “[a] motion under 60(b) must be made within a reasonable

time—and for reasons (1), (2), and (3) no more than a year after the entry of the judgment or order

or the date of the proceeding.” Fed. R. Civ. Pro. 60(c)(1).

   III.      Analysis




                                                   3
       As an initial note, despite Defendant’s averment that Plaintiff’s motion is belated where it

was not filed within a reasonable time pursuant to Federal Rule of Civil Procedure 60(c)(1), the

Court notes Rule 60(c)(1) provides Rule 60(b) reasons (1), (2), and (3) allow for relief from

judgment or order up to a year after entry of the judgment. Fed. R. Civ. Pro. 60(c)(1). Furthermore,

for Rule 60(b) reasons (4), (5), and (6) does not provide any additional time restriction beyond the

“reasonableness” standard.

       “The timeliness of [a 60(b)] motion is measured as of the point in time when the moving

party has grounds to make such a motion, regardless of the time that has elapsed since the entry of

judgment.” In re Edwards, 865 F.3d 197, 208 (5th Cir.), cert. denied sub nom. Edwards v. Davis,

137 S. Ct. 909, 197 L. Ed. 2d 83 (2017) (quoting First RepublicBank Fort Worth v. Norglass, Inc.,

958 F.2d 117, 120 (5th Cir. 1992) (considering whether motions to vacate beyond a year after entry

were filed in a reasonable time). As this motion was filed well within the one-year time limit

imposed by Rule 60(c)(1), the Court finds the Defendant motion is timely.

       Next, in the context of Rule 60(b) factors, the Court construes Plaintiff’s motions as

requests to find his September 2017 EEOC inquiry constitutes “newly discovered” evidence within

the meaning of Rule 60(b)(2). The Court further construes the Plaintiff’s motions as requests to

find the Union’s failure to form a civil rights committee constitutes misconduct or some other

reason that justifies grounds for relief within the meaning of Rules 60(b)(3) or 60(b)(6).

   A. September 2017 EEOC Inquiry: Rule 60(b)(2)

       In considering whether Tate is entitled to relief pursuant to Rule 60(b)(2), the Court must

find “[t]he new evidence actually must be relevant to the matter the Court is being asked to

reconsider.” United States v. City of New Orleans, No. CIV.A. 12-1924, 2013 WL 2369799, at *3

(E.D. La. May 29, 2013) (citing Hesling, 396 F.3d at 639). “Indeed, the movant must demonstrate



                                                 4
he (1) ‘exercised due diligence in obtaining the information; and (2) that the evidence is material

and controlling and clearly would have produced a different result if present before the original

judgment.’” Id.

        Tate’s contentions do not provide a basis of relief within the meaning of Rule 60(b)(2).

First, Tate’s email documentation clearly existed within his own personal possession since 2017.

The Court, accordingly, cannot consider this documentation “newly” discovered. Tate also fails to

demonstrate how providing the Court with this information “clearly would have produced a

different result.”

        As this Court previously stated, “a plaintiff in a deferral state such as Louisiana must file a

charge with the EEOC within 300 days of the last allegedly discriminatory or retaliatory act before

he can file suit under Title VII.” R. Doc. 12 (citing Grice v. FMC Techs. Inc., 216 Fed. App’x.

401, 405 (5th Cir. 2007) (citing Huckabay v. Moore, 142 F.3d 233, 238 (5th Cir. 1998)); Young v.

City of Houston, 906 F.2d 177, 179 (5th Cir. 1990)); Janmeja v. Bd. of Supervisors, 96 Fed. App’x.

212, 214 (5th Cir. 2004) (citing 42 U.S.C § 2000e–5(e)(1))).

        Furthermore, the Court explained “[f]ailure to file a timely charge with the EEOC before

commencing a lawsuit will result in dismissal of the suit.” R. Doc. 12 (citing Nat’l R.R. Passenger

Corp. v. Morgan, 536 U.S. 101, 109 (2002); Hague v. Univ. of Tex. Health Sci. Ctr., 560 Fed.

App’x. 328, 331 (5th Cir. 2014); Price v. Choctaw Glove & Safety Co., 459 F.3d 595, 598 (5th

Cir. 2006); and Taylor v. Books A Million, Inc., 296 F.3d 376, 378–79 (5th Cir. 2002)).

        Among other things, the September 2017 EEOC email correspondence in response to

Plaintiff Tate’s inquiry clearly states, in capitalized and bolded lettering, “ANSWERING THESE

QUESTIONS IS NOT THE SAME AS FILING A CHARGE OF DISCRIMINATION.” Id.

(emphasis in the original). The record still reflects that until August 3, 2018, 334 days from the



                                                  5
date of his discharge, to file an official EEOC charge. As such, even considering the September

2017 inquiry, Plaintiff still waited too long to file a formal EEOC charge. The Court, accordingly,

cannot find the September 2017 documentation material and controlling and clearly would have

produced a different result. As such, the Court finds granting relief pursuant to Rule 60(b)(2) is

inappropriate.

   B. National Labor Relations Board Investigation: Rule 60(b)(3) and Rule 60(b)(6)

       On October 23, 2019, Plaintiff Tate filed his Motion to Continue (R. Doc. 17) that includes

the results of the NLRB’s investigation into Plaintiff Tate’s charges against the Union. R. Doc. 17-

1. In that decision, the NLRB dismisses Tate’s charges against the Union because its investigation

revealed Tate chose to retire in lieu of being terminated. Id. Tate contends that the NLRB

concluded wrongly that he chose to retire. R. Doc. 17, p. 1. Tate maintains that Valero forced him

to retire after Valero’s Human Resource manager explained the benefits of retirement versus

termination, and, after a period of sitting in prolonged silence, requested Tate put something in

writing as to his decision. R. Doc. 17, p. 1-2. Defendant contends, in opposition, should Tate

continue to seek relief for his NLRB charge, the proper avenue for redress is to appeal to the

General Counsel of the Board and not through this Court, in this proceeding. R. Doc. 18, p. 2.

       While Plaintiff Tate explains the NLRB investigated his claims of misconduct by the

Union, the Union—United Steel Workers local 8363—is simply not a party in this case. See R.

Doc. 15. As such, the Court cannot consider this alleged misconduct pursuant to Rule 60(b)(3),

which requires the complained of misconduct be on the part of “an opposing party.” Fed. R. Civ.

P. 60(b)(3). The Court, nonetheless, will consider whether this alleged misconduct constitutes an

“extraordinary circumstance” pursuant to Rule 60(b)(6).




                                                 6
         Plaintiff Tate explains that the Union did not comply with its bylaws when it declined to

form a Civil Rights Committee to investigate his complaint of adverse employment action

stemming from perceived racial discrimination. R. Doc. 14. “Rule 60(b)(6), which permits a court

to grant such a motion for ‘any other reason that justifies relief,’ is a ‘catchall’ that has been

referred to as a court's ‘grand reservoir of equitable power to do justice.’” United States v. City of

New Orleans, 2013 WL 2369799, at *5 (citing Rocha, 619 F.3d at 400 (quoting Williams v. Thaler,

602 F.3d 291, 311 (5th Cir. 2010))). Still, a court may invoke Rule 60(b)(6) only for ‘any other

reason than those contained in the preceding five enumerated grounds’ and only in ‘extraordinary

circumstances.’” Id.

         Plaintiff’s grievances against the Union was included in his original complaint. R. Doc. 1,

p. 9. That he subsequently filed a charge against the Union with the NLRB pursuant to these

grievances is not the sort of extraordinary circumstance contemplated by Rule 60(b)(6). The Court,

accordingly, is of the opinion that Plaintiff Tate has not provided any new grounds or evidence in

his motion that would warrant the Court disturbing its prior ruling. See Mers, Inc. v. M/V

CHRISTOPHER D, No. CIV. A. 93-1853, 1996 WL 169098, at *1 (E.D. La. Apr. 8, 1996) (finding,

beyond conclusory statements, that “plaintiff had not demonstrated the existence of any other

grounds which would have constituted the ‘extraordinary circumstances’ necessary for relief under

Rule 60(b)(6)”); see also Williams, 602 F.3d at 312 (explaining the Court’s failure to consider

extrinsic evidence, inability, or ineffective assistance of counsel do not suffice the high

extraordinary circumstance burden). As such, the Court likewise finds granting relief pursuant to

60(b)(6) is inappropriate.

   IV.      Conclusion

         Accordingly,



                                                  7
      IT IS ORDERED that the Plaintiff’s Motion to Vacate (R. Doc. 14), Motion for

Extension of Time (R. Doc. 15), and Motion to Continue (R. Doc. 17) are DENIED.



                                   New Orleans, Louisiana, this 18th day of November 2019.




                                                 KAREN WELLS ROBY
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                           8
